DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Son (US 2005/0113993).  Son discloses an engine control system with a mode selection device configured to receive a signal indicating an operator-selectable input at least one mode of engine operation, and to generate a mode selection signal corresponding to the input and an electronic control unit (ECU) communicatively coupled with said mode selection device and further configured to control a fuel injection system according to the load (See [0014] [0070] [0075] [0134]). Regarding the off-road operational selection, Son teaches the selection depending upon the RPM.
  Regarding claim 3, claimed plural ranges of the mode sections such as first, second and third modes, the specification fails to establish any criticality of the limitations.  Even if applicants show a great improvement over the prior art, applicants must then show that such a modification is beyond the capabilities of a person of ordinary skill in that art.  More particularly, it is not inventive to discover optimum or critical ranges by routine experimentation.  In other words, applicants must prove that such claimed limitations are beyond the bounds of routine experimentation in the art.  Thus, it would have been considered to be an obvious choice of mechanical design because one skilled in this art is familiar with basic fluid mechanic and normally has the laboratory test facilities. To optimize or select the suitable ranges of the mode sections the amount of fuel depending upon the mode range would be within the ability of ordinary skilled in this art. 
Regarding claim 9, the use of a plurality of sensors to receive to control said fuel injection system is considered as an inherent function as well as a design choice as explained supra.
	Regarding claim 10, the use of an accelerator pedal sensor is considered as a matter of mechanical design as explained supra.


Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KWON whose telephone number is (571)272-4846.  The examiner can normally be reached on M-F; 9A-5P. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phuttiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        June 3, 2022